UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1724


DONNA DAVIS-INGRAM ALLEN,

                Plaintiff - Appellant,

          v.

JAVID A. PERWAIZ, M.D. P.C.; MELISSA ANGLERO, DO; KHADIJAH
JORDAN, M.D., F.A.C.O.G., F.A.C.S.; CHESAPEAKE GENERAL
HOSPITAL HEALTHCARE FOUNDATION,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:14-cv-00655-AWA-LRL)


Submitted:   November 19, 2015            Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donna Davis-Ingram Allen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donna     Davis-Ingram    Allen       appeals    the     district    court’s

judgment dismissing her complaint for failing to state a claim.

We   have   reviewed     the   record   and    find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Allen v. Perwaiz, No. 2:14-cv-00655-AWA-LRL (E.D. Va.

May 26, 2015).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court   and   argument     would     not    aid   the   decisional

process.



                                                                           AFFIRMED




                                        2